DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1, 3-12 and 14-24 are currently pending
Claims 2 and 13 have been cancelled.
The rejection to claims 7 and 18 under 35 U.S.C. 112(b) is withdrawn upon amendment
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims 1, 3-12 and 14-24 have been fully considered and are unpersuasive. 
3-1.	Applicants’ Argument 
i)	Applicants allege that; “Rippel discloses technology of improving the accuracy achieved by an encoder and a discriminator by a GAN for image encoding technology. Although, FIG. 3 of Rippel illustrates that Prediction 318 is output from Discriminator 304, Applicant notes that Prediction 318 indicates whether the input to Discriminator 304 is an original image or a reconstructed image (See [0006]). Accordingly, it is respectfully submitted that Prediction 318 is not a predicted image.” 
ii).	Therefore, Applicant notes that Discriminator 304 of Rippel discriminates whether the input is an original image or a reconstructed image, and as such, it is respectfully submitted that Rippel fails to teach that Discriminator 304 outputs a probability that a predicted image, which is neither an original image nor a reconstructed image, matches an original image to feed back the probability to the generator network. 
Applicant respectfully submits that any combination of Terada and Rippel would, at best, teach encoding an original image using the image encoding apparatus of Terada, generating a reconstructed image by further decoding the encoded original image, and adjusting neural networks of predictors (i.e., the NN intra predictor and the NN inter predictor of Terada) of the image encoding apparatus, based on a result of discriminating whether the input to the discriminator is an original image or a reconstructed image as taught by Rippel. 

iii)	10 However, it is respectfully submitted that any combination of Terada and Rippel fails to teach that a predicted image is generated using a generator network, and that a probability that the predicted image matches an original image (e.g., the input image required by claim 1) is fed back to the generator network using a discriminator network in order to update the generator network. 
Accordingly, any combination of Terada and Rippel necessarily fails to teach "feeds back, to the generator network, a probability that the predicted image matches the input image by inputting the input image and the predicted image to a discriminator network, the discriminator network being a neural network and constituting a generative adversarial network (GAN) with the generator network" and "updates the generator network and the discriminator network to reduce difference between the input image and the predicted image and increase accuracy of 

3-2.	Examiner’s Rebuttal
To point 3-1(i)
To this point, Examiner contends that the arguments raised by Applicants to the mapping of claim 2, as being regarded by the Office to have referenced the paragraphs (e.g., Par.[0006]) or the figures (e.g., Fig.3) or the discriminator 304 and its output 318 herein allegedly introduced, are directed in error to the respective references captured from Rippel by which advancing the rationale that the Office would have improperly interpret Rippel, in considering the output (Id. 318) of the discriminator (Id. 304) represent a predicted image in a different embodiment seen as irrelevant by the Office. 
The argued paragraphs and figures are not part of the First Action on merit hence the response to the Office Action of 07/21/2020, and at this point the argument is considered moot for failing to address the subject matter referenced in the 35 U.S.C. 103 rejection.  
Please refer to MPEP 707.07 Unpersuasive Argument: Applicant Obtains Result Not Contemplated by Prior Art
In response to applicant’s argument that [the recognized advantages over paragraphs not used or referenced by the Office in rejection as stated at point 3-1(i) and repeated at point 3-1(ii)], the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

To point 3-1(ii)

Thus, - Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the combination art distinguishes from the claim.
	Furthermore, the Applicant’s specific analysis of the art to Rippel, being directed to different portions identified from the respective description, have not been considered in the Office Action (O.A.) rejection. See rebuttal at points 3-1(i) and (ii), addressing the combined references of Terada and Rippel, while the argument fails to provide an evidenciary based response to the rejection albeit the consel legal argument provided to the 35 U.S.C. 103 rejection.  
Please refer to; MPEP 700, (707.07(f) Answer All Material Traversed Unpersuasive Argument: No Teaching, Suggestion, or Motivation To Combine
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, [In support to the combined arts to Terada and Rippel, it is found that based on suggestions in Rippel the art to Terada teaches the matter claimed about applying the input image and the predicted image to the NN prediction parameter determiner 109 in Fig.1 and outputs the parameter to the intra/inter predictor of the encoder 300 in Fig.1, and Fig. 35 which is being feed-backed to the intra/inter NN predictors 110 and 111 respectively, Par.[0243]-[0246]].

To point 3-1(iii)
Examiner reiterates the evidentiary probe mapped at claim 2 presently embedded into claim 1 by amendment, and remarks that the claim rajection has been defended solely based on counsel argument corresponding to the claim language.
The argument is directed to the provisions in MPEP 2145 stipulating; “However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”

Conclusion to Finality decision
In lieu of the above rebuttals to the Applicant’s arguments referring to other portions submitting a new portion of the reference to argue that the combined arts to Terada and Rippel would in fact teach away as related to the refernce used by Office, Examiner constructs the finality of the rejection based on supplementing the original rejection based on responding to the argument provided.

Applicant’s representative is encouraged to contact the Exmainer with matter deemed to advance the prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 3-12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kengo Terada et al., (hereinafter Terada) (US 2018/0184123) in view of Oren Rippel et al., (hereinafter Rippel) (US 2018/0174052) in lieu of Prov. App. 62/434,600, 62/434,602, 62/434,603 and 62/458,749.
Re Claim 1151. (Currently Amended) Terada discloses, an encoder, comprising (an encoder 105 in Fig.35 or encoder 10 Fig.69A): 
(an encoding processor 100 in Fig.1); and 
memory, wherein using the memory, the processing circuitry (frame memory 112 in Fig.1 and step S165 in Fig.6 Par.[0128]): 
generates a predicted image of an input image that is a current image to be encoded (generating an intra/inter predicted image, steps S121, S122 Fig.3 by the intra/inter prediction generator Par.[0119] of the current image to be encoded at apparatus 100 in Fig.2 where the predicted image is generated by the NN in intra mode per Fig.4, or inter mode in Fig.5), based on generated data output from a generator network (and being based on the data output from the mode network generators for intra/inter prediction at Fig. 4 and 5 respectively, the encoding being based on a neural network, NN e.g., as generated by a function f, outputting the prediction mode, per Fig.7 Par.[00136] according to a parameter determiner 109 setting different prediction and coding NN modes, Par.[0112]) in response to a reference image being input to the generator network, the generator network being a neural network (the image prediction being based on the output data generated by the neural network, NN generator in response to a reference image extracted at S181, Fig.8, and inputted to the NN at Fig.13, Par.[0134] and on the program code at Fig.19 Par.[0152] to generate the predicted pixel e.g., in “nn_intra” mode and Fig.14 Par.[0145] and code at Fig.20 for generating the prediction image in “nn_inter” mode being neural networks, Par.[0153] and/or [0143]); 
calculates a prediction error by subtracting the predicted image from the input image (a prediction error is computed by subtracting the predicted image from the input current image, Par.[0104], [0105],[0120],[0124], [0136], [0158], Fig.7); [[and]] 
(and further generating the encoded image at 105, Fig.1, Par.[0136], based on prediction differences Fig.7, Par.[0104] at encoder 100 generating the image stream at 105 by applying frequency transform at 103, step S126, on the prediction error i.e., being computed at the difference block S125, at subtractor 102 wherein generating the prediction error is generated by subtracting the prediction block from the current block, Par.[0104],[0120]), 
feeds back, to the generator network, a probability that the predicted image matches the input image by inputting the input image and the predicted image to a discriminator network (feeding back to the intra/inter NN generator the feedback parameters from NN by matching the input image to the predicted image Fig.7 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Par.[0124], [0130]-[0132] or [0136], or based on highest correlation in case of inter NN prediction, Par.[0139]-[0141]),
updates the generator network and the discriminator network to reduce difference between the input image and the predicted image and increase accuracy of discriminating between the input image and the predicted image (updating the generator network “NN Intra/inter Predictor” 110 and 111 and the discriminator network 109A with data from the input image and data from the predicted image i.e., the prediction block, in Fig.35 to increase the accuracy of the predicted image by reducing the difference error, or discriminating between the input and predicted image to be small per step S172 in fig.7 herein reproduced with highlights for brevity


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and Par.[0243]-[0246]).  
Within the same neural network prediction and coding apparatus and method based on Neural Network error feedback being determined between the input and the predicted image described in Terada, the art to Rippel expressly teaches about using a generative adversarial network (GAN) with the generator network feeding back, to the generator network a probability that the predicted image matches the input image by inputting the input image and the predicted image to a discriminator network, 
feeds back, to the generator network, a probability that the predicted image matches the input image by inputting the input image and the predicted image to a discriminator network,
the discriminator network being a neural network and constituting a generative adversarial network (GAN) with the generator network (a generative adversarial network, Title, Abstract); and 
updates the generator network and the discriminator network to reduce difference between the input image and the predicted image and increase accuracy of discriminating between the input image and the predicted image (updating the discriminator and the encoder, to minimize the loss, Par.[0014] i.e., to reduce the difference between the original image and the reconstructed content, as earlier taught at Par.[0010] per discriminators 704 and the feedback output 734 in Fig.7 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, Par.[0073] in order to increase the prediction accuracy by reducing the error corresponding with the encoder loss, Par.[0075]-[0077]).
In consideration to the prediction process using neural networks identified in Terada being applied to reduce the prediction error (Par.[0136]) in order to improve the coding efficiency (Par.[0158]) by switching the encoding modes for the best image quality (Par.[0445],[0446] Fig.22) and respectively reducing the image distortion, indicating the presence of the error feedback determined at the NN prediction 109A, and feedback to the NN inter/intra predictors 110 and 111, e.g., being viewed as the NN prediction discriminator, by which the ordinary skilled in the art would have had the incentive before the effective filing date of the application, to search for similar NN prediction modes seeking to reduce the difference between the current image and the Rippel disclosing a NN coding method and reducing the prediction error by using a discriminator error feedback (Par.[0076],[0077]) thus deeming the combination predictable, hence obviating the claim.

The rationale to combine finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES (A),(D) and (G),
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
that may support a conclusion of obviousness above evidenced,  including :
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results [improving the prediction  error processing by applying feedback mechanism to the NN prediction method as disclosed in Rippel (Par.[0076],[0077]) by combining with Terada suggestions for error reduction (Par.[0445],[0446] Fig.22); 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (where the method in Rippel is known and adopted in the art per the preliminary provisional teachings); 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (where the suggestion to combine relies on the common interest to reduce the prediction error identified in both arts). 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

See precedence in: “The Federal Circuit recognized Agrizap as "a textbook case of when the asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results." Id. Agrizap exemplifies a strong case of obviousness based on simple substitution that was not overcome by the objective evidence of nonobviousness offered. It also demonstrates that analogous art is not limited to the field of applicant’s endeavor, in that one of the references that used an animal body as a resistive switch to complete a circuit for the generation of an electric charge was not in the field of pest control.” 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale



2. (Cancelled)  

Re Claim 3. (Original) Terada and Rippel disclose, the encoder according to claim 1, wherein 
Terada teaches about, the reference image is a processed image included in a picture, the picture including the input image, and 
in generating the predicted image, the processing circuitry generates a first intra-predicted image as the predicted image, based on the generated data (the neighboring pixels represent the processed reference image included in the picture that includes the input image by which the first intra-predicted data is generated, Fig.7 and 14 per block 110 in Fig.1 Par.[0108]-[0109] e.g., as indicated by the intra-prediction switch for “Fixed Intra- Predictor” i.e., regular intra-mode at block 110b in Fig.1 Par.[0121]-[0123]).  

Re Claim 4. (Original) Terada and Rippel disclose, the encoder according to claim 3, wherein the processing circuitry further: 
Terada teaches about the processor, 2generates a second intra-predicted image of the input image by intra prediction based on the reference image (the processor generates the second intra-predicted image by switching from 110b to the 110a, NN prediction mode, Par.[0124]); 
selects an image from among the first intra-predicted image and the second intra- predicted image (selecting one of the plurality of indicated intra-predicted input images Fig.22, e.g., a second predicted image block, by applying the instruction code for fixed “intra_pred_type” based on the neighboring references at 110b, or indicating which one of the NN intra-prediction is used,  Par.[0154] according to the accuracy level determined at Par.[0124] as depicted at switching block 110a in Fig.1 and Par.[0124]); and 
(the selected second intra-predicted block at 110  in Fig.1, 110a, i.e., the second intra-predicted image block, encodes the prediction error according to the NN, Par.[0120]).  

Re Claim 5. (Original) Terada and Rippel disclose, the encoder according to claim 3, wherein 
Terada teaches wherein, in generating the predicted image, the processing circuitry generates, as the first intra- predicted image, the generated data output from the generator network in response to the reference image being input to the generator network (processing i.e., generating the first selected intra-predicted block i.e., the first intra-predicted image block, encodes the prediction error, in regard to the selected reference image inputted to the NN generator, Par.[0120] Fig.13).  

Re Claim 6. (Original) Terada and Rippel disclose, the encoder according to claim 3, wherein 
Terada teaches wherein, in generating the predicted image, the processing circuitry: obtains, as an intra prediction parameter, the generated data output from the generator network in response to the reference image being input to the generator network; and generates the first intra-predicted image by intra prediction based on the reference image and the intra prediction parameter (see Fig.7, obtaining i.e., determining the intra-prediction parameter, based on which generating the first intra-predicted image, Par.[0114] and Par.[0130],[0131] and Fig.13 Par.[0134]).  

Re Claim 7. (Currently Amended) Terada and Rippel disclose, the encoder according to claim 1, wherein 
Terada teaches about, the reference image is included in a processed picture that is not , the processed picture being a picture on which the encoder has already performed processing related to encoding, and 
in generating the predicted image, the processing circuitry generates a first inter-predicted image as the predicted image, based on the generated data (in an inter-prediction mode at block 111 relies on a reference picture applying the encoding process at units 103-104 then into the prediction loop at 107-106 as reference picture applied to the NN inter-predictor 111a, in Fig.1 and Par.[0118]-[0120] by which generating a first predicted image in inter-prediction mode based on the generated reference image data, Par.[0137]-[0139]).  

Re Claim 8. (Original) Terada and Rippel disclose, the encoder according to claim 7, wherein the processing circuitry further: 
Terada teaches about the processor, generates a second inter-predicted image of the input image by inter prediction 3based on the reference image (generating a second prediction by switching between “fixed inter-prediction” mode 111b in Fig.1, where generating a second predicted image in inter-prediction mode based on the reference image per Par.[0137]-[0139] according to conditions set at Par.[0178]); 
selects an image from among the first inter-predicted image and the second inter- predicted image (selecting form first and second inter-prediction modes 111b and 111a, or using the second layer to which a reference pixel is connected to a node is used as a second-inter-predicted pixel, Par.[0178]); and 
when the processing circuitry selects the second inter-predicted image in selecting the image, calculates the prediction error by subtracting the second inter-predicted image from the input image in calculating the prediction error (upon selecting the second inter-predicted image, perform the calculation of the prediction error as previously established at Par.[0170]) (However, this claim is also rejected under 35 U.S.C.112(b) for depending from claim 7 and requires clarification prior to assessing a proper examination).  

Re Claim 9. (Original) Terada and Rippel disclose, the encoder according to claim 7, wherein 
Terada teaches about, in generating the predicted image, the processing circuitry generates, as the first inter- predicted image, the generated data output from the generator network in response to the reference image being input to the generator network (the inter-prediction mode selected at the NN position 111a in Fig.1 block 111 and is disclosed at Par.[0119], [0120] and executed per NN generator block in Fig.14 Par.[0143], [0145]).  

Re Claim 10. (Original) Terada and Rippel disclose, the encoder according to claim 7, wherein in generating the predicted image, the processing circuitry: 
Terada teaches about, obtains, as an inter prediction parameter (per syntax of parameter in NN inter-prediction code at Fig.16 and 20), the generated data output from the generator network in response to the reference image being input to the generator network (obtaining the inter-prediction parameter, the data generated at the output of the NN according to the inputted image, Fig.14, Par.[0143]); and 
generates the first inter-predicted image by inter prediction based on the reference image and the inter prediction parameter (generating the first inter-predicted image based on the reference and the NN inter-prediction parameter, Par.[0137]-[0139] and Fig.8).
  

Re Claim 11. (Original) Terada and Rippel disclose, the encoder according to claim 1, wherein 
Terada teaches about, the generator network is a hierarchical network that includes an input layer, a hidden layer, and an output layer (the NN generator is of a hierarchical type, per Fig.13, 14).  

mutatis mutandis.

13. (Cancelled)  

Re Claim 14. (Original) This claim represents the decoding part of the prediction loop made part of the encoder represented in a limitation of claim 3, hence performing a similar prediction process in the decoding of the reconstructed picture by flowing the same limiting steps and in similar order thus it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 15. (Original) This claim represents the decoding part of the prediction loop made part of the encoder represented in claim 4, hence performing a similar prediction process in the decoding of the reconstructed picture by flowing the same limiting steps and in similar order thus it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 16. (Original) This claim represents the decoding part of the prediction loop made part of the encoder represented in claim 5, hence performing a similar prediction process in the decoding of the reconstructed picture by flowing the same limiting steps and in similar order thus it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 17. (Original) This claim represents the decoding part of the prediction loop made part of the encoder represented in claim 6, hence performing a similar prediction process in the decoding of the reconstructed picture by flowing the same mutatis mutandis.

Re Claim 18. (Currently Amended) This claim represents the decoding part of the prediction loop made part of the encoder represented in claim 7, hence performing a similar prediction process in the decoding of the reconstructed picture by flowing the same limiting steps and in similar order thus it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 19. (Original) This claim represents the decoding part of the prediction loop made part of the encoder represented in claim 8, hence performing a similar prediction process in the decoding of the reconstructed picture by flowing the same limiting steps and in similar order thus it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 20. (Original) This claim represents the decoding part of the prediction loop made part of the encoder represented in claim 9, hence performing a similar prediction process in the decoding of the reconstructed picture by flowing the same limiting steps and in similar order thus it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 21. (Original) This claim represents the decoding part of the prediction loop made part of the encoder represented in claim 10, hence performing a similar prediction process in the decoding of the reconstructed picture by flowing the same limiting steps and in similar order thus it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 22. (Original) This claim represents the decoding part of the prediction loop made part of the encoder represented in claim 11, hence performing a similar mutatis mutandis.

Re Claim 23. (Currently Amended) This claim represents the encoding method being implemented  at each limiting step by the encoding apparatus of 1, performing a similar process hence it is rejected on the same evidentiary premise, mutatis mutandis.

Re Claim 24. (Currently Amended) This claim represents the decoding method being implemented  at each limiting step by the decoding apparatus of 12, hence performing a similar prediction process in the decoding of the reconstructed picture by following the same limiting steps and in similar order thus it is rejected on the same evidentiary premise, mutatis mutandis.

Conclusion
5.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/